                    UNITED STATES DISTRICT COURT
                FOR THE EASTERN DISTRICT OF MICHIGAN
                          SOUTHERN DIVISION
______________________________________________________________________

MARIO ZUNIGA,

             Plaintiff,

        v.                                        Case No. 19-13300

J.A. TERRIS, et. al.,

       Defendants,
_________________________________/

     OPINION AND ORDER DENYING APPLICATION TO PROCEED WITHOUT
     PREPAYMENT OF FEES AND COSTS AND DISMISSING THE COMPLAINT
                        WITHOUT PREJUDICE

       This matter is before the court on Plaintiff’s pro se civil rights complaint and

application to proceed without prepayment of costs and fees. Plaintiff is an inmate at the

Federal Correctional Institution in Allenwood, Pennsylvania. Upon review of Plaintiff’s

application to proceed without prepayment of fees and costs and the balance statement

of his prison trust account, the court concludes that his case must be dismissed without

prejudice pursuant to 28 U.S.C. § 1915(e)(2)(A).

                                      I. DISCUSSION

       Title 28 U.S.C. § 1914(a) provides that “[t]he clerk of each district court shall

require the parties instituting any civil action, suit or proceeding in such court, whether

by original process, removal or otherwise, to pay a filing fee of $350.” 28 U.S.C. §

1914(a); see also Owens v. Keeling, 461 F.3d 763, 773 (6th Cir. 2006). Plaintiff failed to

provide the $350.00 filing fee, plus a $50.00 administrative fee, when he filed his

complaint. Although Plaintiff originally filed an application to proceed in forma pauperis,
this application did not satisfy the requirements to proceed without prepayment of fees

and costs under the Prisoner Litigation Reform Act of 1995 (PLRA). Magistrate Judge

R. Steven Whalen signed an Order of Deficiency on November 13, 2019, directing

Plaintiff to provide an application to proceed without prepayment of fees and costs and

authorization to withdraw from trust fund account, a signed certification of his prison

trust account from an authorized jail official, and a current computerized trust fund

account showing the history of the financial transactions in Plaintiff’s institutional trust

fund account for the past six months. (ECF No. 4, PageID.14.)

       When a plaintiff makes an untrue allegation of poverty, “[n]otwithstanding any

filing fee, or any portion thereof, that may have been paid, the court shall dismiss the

case.” 28 U.S.C. § 1915(e)(2)(A); see also Baxter v. Rose, 305 F.3d 486, 489 (6th Cir.

2002), abrogated on other grounds by Jones v. Bock, 549 U.S. 199 (2007); Redd v.

Redmon, No. 99-6001, 2000 WL 658291, at * 1 (6th Cir. May 9, 2000) (“Section

1915(e)(2)(A) requires the district court to dismiss the case if the court determines that

the allegation of poverty is untrue”); Jones v. Michigan Dep’t of Human Servs., No. 12-

14466, 2013 WL 640771, at * 2 (E.D. Mich. Feb. 21, 2013).

       On November 26, 2019, Plaintiff submitted an application to proceed without

prepayment of fees and costs, along with the supporting documentation. A review of

these documents shows that Plaintiff currently has a spendable account balance in his

prison trust account of $2,092.50, which is more than sufficient to cover the fee to file a

civil action. (ECF No. 6, PageID.18.) Accordingly, Plaintiff’s allegations of poverty are

untrue, and the court is required to dismiss the case pursuant to 28 U.S.C. § 1915. The

court will dismiss the case without prejudice.



                                               2
                                                                II. CONCLUSION

            For the reasons explained above,

            IT IS ORDERED that the application to proceed without prepayment of fees and

costs is DENIED and the complaint (ECF No. 1) is DISMISSED WITHOUT PREJUDICE

pursuant to 28 U.S.C. § 1915(e)(2)(A).

                                                             s/Robert H. Cleland
                                                             ROBERT H. CLELAND
                                                             UNITED STATES DISTRICT JUDGE

Dated: December 6, 2019
I hereby certify that a copy of the foregoing document was mailed to counsel of record
on this date, December 6, 2019, by electronic and/or ordinary mail.

                                                             s/Lisa Wagner
                                                             Case Manager and Deputy Clerk
                                                             (810) 292-6522
S:\Cleland\Cleland\HEK\Staff Attorney\19-13300.ZUNIGA.1915.dismissal.DB.HEK.docx




                                                                               3
